19-cv-04110-JSC Document 18-1 Filed 11/29/19 Pag




                                                                    O
                                                                                 rJ
                                                                                  0
                                                                    o

                                                                                 r
                                                                    CO
                                                                                 r
                                               i                    -<
                                               <s                   0            <1
                                     r         c?                   CO               —




                                                                                     2
                                     D                     li;      0)
                                               <
                                     0
                                     u         u
                                                           u
                                                                     :>
                                                                        N
                                                                                 ,P
                                                                        I
                                                           id.       yJi
                                     D         0
                                                           O            >
                                     2                         ✓1
                                                                    <c           o
                                     h
                                     vo
                                               G               •j

                                                                        s»                ~




                                               d                                     0
                                               }-
                                                               vy
                                                                        £            •J

                                     v»
                                               Kfl                  V9               V/I
                                               A
                                                           --
                                                                        2         J
                                                                                              (yi
                                               1               >                     z        (n
                                                                        a
                                     H                     <—
                                                                                              (n
                                                   w       !J       "fi           <
                                                                        w
                                                                                              .;.t
                                         o     1                    vi)          U.
                                                                                              (')
                                               t-              2                                I
                                         t-    d               h                              (M
                                                                        0
                                                   o
                                                               ^
                                                                                              •I'l
                                                           <£       T                         ';.t
                                                                                              (Ti


  oo
  T
  S
  a                                                        Vi>
                                                           w                 2
                                                                             o
  o                                                                          o
  rJ                                                                         L
  O                c-         oc                       o
  o         "2.
            O      T          (T-
            1/1    fvj        (V?

      si            ^J                        •-           ^                 j
      0)
            G.      K
                    U
      >            sa                         r-

             r                 O
                                              r-
  o          |-
                     u

            \n
      7-
      2             I
      o              0         <
              .5
              •a                vO                                           o
       t-    9           r



 -=d:
             <
                    (X
                         v»

                         O
                               X
                                o
                                                       cJ
             O'
                    HO! TN STATE PRISOih                                 -.0
                       m      max 2-4«>
              MORGAN, GEORGIA 39866                                \:p
        fhe eeclosed \^sr was jM^cessed through
       'P^-ial iRttiljrvv p4 0c^^;Tf>6 fcr forwurtyag to
       wu. ihc          ikii^ b<rs^.         epseed rm*       \A
       fsspecied. if (^8                  a qK@e^oa or ^
           pi'oV^em over Tvlsfai
         jurisdic -icr*. ys« isjiywisfe to
» flttteria! for furtiier .^foraaatJiHi      ci'iriftcaito*
i       i?the HTffsr ecclosfts cwr^^d^mtt far
         ^ftivardmg to aiuther adciresM;, plww
               ^eack)«^^^tljca»oT#^igi^
         (T/V11 iffa.lt i |C\-4+W Cj
                                                                               19-cv-04110-JSC Document 18-1 Filed 11/29/19 Pag
